Title: To George Washington from James McHenry, 6 July 1796
From: McHenry, James
To: Washington, George


        
          Sir,
          War Office 6. July 1796.
        
        In conformity with your Commands of the 1st instant, I have transmitted to the Secretary of State and the Secretary of the Treasury, letters of which the inclosed is a Copy.
        In the mean while I shall turn my attention to the subjects on which you have desired my report, which I shall make as soon as the unavoidable duties of the Office will permit. With the greatest respect I am Sir Your most obedt humble servt
        
          James McHenrySecy of war
        
      